IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION
Trevvaun Hunter,
Plaintiff(s),
Case Number: 1:19cv204
Vs.
Judge Susan J, Dlott
C/O M. Ervin, et al.,
Defendant(s)
ORDER

This matter is before the Court pursuant to the Order of General Reference in the United
States District Court for the Southern District of Ohio Western Division to United States Magistrate
Judge Stephanie K. Bowman. Pursuant to such reference, the Magistrate Judge reviewed the
pleadings and filed with this Court on May 9, 2019 a Report and Recommendation (Doc. 6).
Subsequently, the plaintiff filed objections to such Report and Recommendation (Doc. 8).

The Court has reviewed the comprehensive findings of the Magistrate Judge and considered
de novo all of the filings in this matter. Upon consideration of the foregoing, the Court does
determine that such Recommendation should be adopted.

Accordingly, the complaint is DISMISSED with prejudice pursuant to 28 U.S.C.
§1915(e)(2)(B) & 1915A(b) with the exception of plaintiff's excessive force claims against

defendants Ervin and Lafferty.

IT IS SO ORDERED.

Acar. Dott

Judge Susan J{ Plott
United States District Court
